                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

HARVEY HORWITZ, Derivatively on Behalf                Case No.: 3:18-cv-00875
of QUORUM HEALTH CORPORATION,

                           Plaintiff,

       v.

THOMAS D. MILLER, MICHAEL J.
CULOTTA, BARBARA R. PAUL, R.
LAWRENCE VAN HORN, WILLIAM S.                         Chief Judge Crenshaw
HUSSEY, JAMES T. BREEDLOVE,                           Magistrate Judge Brown
WILLIAM M. GRACEY, JOSEPH A.
HASTINGS, and ADAM FEINSTEIN,

                          Defendants,

       -and-

QUORUM HEALTH CORPORATION, a
Delaware Corporation,

                Nominal Defendant.



                                    ORDER] GRANTING STAY
       Upon review of the parties' stipulation, and for good cause shown, the Court orders as

follows:

       1.      This action, including all deadlines, hearings and the Local Rule 16.01 case

management conference currently scheduled for December 3, 2018 at 11 a.m., is hereby

temporarily stayed pending entry of an order on any motions for summary judgment filed by

Defendants in Rao v. Quorum Health Corporation., et al., No. 3:16-cv-02475 (the "Securities

Action"), or until further ordered from this Court;

       2.      Unless otherwise ordered by this Court, within thirty-five (35) days of an order on

any motions for summary judgment in the Securities Action, the Parties shall file a joint motion

requesting a Local Rule 16.01 initial case management conference, and shall meet and confer
and submit a proposed schedule to the Court for further proceedings in this Action, which



                                               -1-

    Case 3:18-cv-00875 Document 37 Filed 10/26/18 Page 1 of 4 PageID #: 251
proposed schedule shall provide for resolution of any Motion to Transfer before Defendants are

required to respond to the complaint or discovery commences;

       3.      Defendants’ agreement to this Joint Stipulation Requesting Stay and any actions

Defendants take in this Action during the pendency of the stay shall not constitute consent to

litigate this Action in this Court and shall not waive Defendants’ right to file the Motion to

Transfer;

       4.      Plaintiff will not oppose the Motion to Transfer on the grounds that Defendants

agreed to the Joint Stipulation Requesting Stay, that the Action has been pending in this Court

during the pendency of the stay, or that Defendants otherwise waived the forum selection clause

in the By-laws by participating in the Action in this Court;

       5.      In the event that a mediation takes place in regards to the Securities Action during

the course of the stay referred to in paragraph 1, Defendants will provide reasonable advance

notice of the mediation;

       6.      In the event that a mediation takes place in regards to any other factually related

derivative action during the course of the stay referred to in paragraph 1, Defendants will provide

reasonable advance notice of, and allow Plaintiff to meaningfully participate in, the mediation;

       7.      Plaintiff may file an amended complaint during the pendency of the stay, but

Defendants shall have no obligation to respond to the Complaint or any amended complaint until
the proposed schedule has been entered by the Court pursuant to paragraph 2 above after the stay

has been lifted;

       8.      Defendants preserve all defenses and objections to the Complaint, amended or

otherwise, including, among others, those related to the forum selection clause in the By-laws

and the allegations of the Plaintiff that making a pre-suit demand on Quorum’s Board of

Directors would have been futile and is, therefore, excused;

       9.      The composition of Quorum’s Board of Directors that will be considered in
connection with determining whether the Complaint, amended or otherwise, has adequately pled
that a pre-litigation demand on the Company's Board of Directors would have been futile shall be

                                               -2-

    Case 3:18-cv-00875 Document 37 Filed 10/26/18 Page 2 of 4 PageID #: 252
the composition of the Board of Directors as of September 17, 2018, the date this action was

initiated (for clarity, nothing in this paragraph is intended to waive Plaintiff's allegations in

paragraph 122 of the complaint regarding whether certain non-defendant directors should be

considered in the Court's analysis of whether demand was futile); and
        10.     The Parties do not waive any rights or defenses not specifically addressed herein,

including the right to file any motion that any Party deems appropriate, including a motion to lift

the stay.


        IT IS SO ORDERED.

DATED:        October 26, 2018
                                                 JOE B. BROWN
                                                 United States Magistrate Judge




                                               -3-

    Case 3:18-cv-00875 Document 37 Filed 10/26/18 Page 3 of 4 PageID #: 253
                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served upon the following
Filing Users through the Court’s Electronic Filing System:

Brian J. Robbins
Craig W. Smith
Ashley R. Rifkin
Robbins Arroyo LLP
600 B Street, Suite 1900
San Diego, CA 92101

Christopher M. Wood
Jerry E. Martin
Robbins Geller Rudman & Dowd LLP
414 Union Street, Suite 900
Nashville, TN 37219

Benny C. Goodman III
Erik W. Luedeke
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite 1900
San Diego, CA 92101


       This 22nd day of October, 2018

                                                    /s/ James A. Haltom
                                                    James A. Haltom




                                              -4-

    Case 3:18-cv-00875 Document 37 Filed 10/26/18 Page 4 of 4 PageID #: 254
